IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                             FILED
                                                           December 5, 2007
                            No. 07-50197
                         Conference Calendar           Charles R. Fulbruge III
                                                               Clerk

UNITED STATES OF AMERICA

                                      Plaintiff-Appellee

v.

MANUEL ESPARZA-ORNELAS

                                      Defendant-Appellant


                          Consolidated with
                            No. 07-50201
                         Conference Calendar


UNITED STATES OF AMERICA

                                      Plaintiff-Appellee

v.

MANUEL ESPARZA-ORNELAS, also known as Manuel Esparza-Gonzalez

                                      Defendant-Appellant


             Appeals from the United States District Court
                   for the Western District of Texas
                     USDC No. 3:00-CR-951-ALL
                     USDC No. 3:06-CR-1697-ALL
                                No. 07-50197 c/w
                                 No. 07-50201

Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgments in Criminal Cases, Manuel Esparza-Ornelas
raises arguments that are foreclosed by Almendarez-Torres v. United States,
523 U.S. 224, 235 (1998), which held that 8 U.S.C. § 1326(b)(2) is a penalty
provision and not a separate criminal offense.                United States v.
Pineda-Arrellano, 492 F.3d 624, 625 (5th Cir. 2007), petition for cert. filed (Aug.
28, 2007) (No. 07-6202). The Government’s motion for summary affirmance is
GRANTED, and the judgments of the district court are AFFIRMED.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2